Title: To George Washington from “H.,” c.13 July 1795
From: “H.”
To: Washington, George


          
            
              [c.13 July 1795]
            
            Haveing just returnd from a visit in the Northern States where the Treaty has been the constant subject of the peoples reprobation particularly of men concern’d in Trade, I am pleased to learn from enquirey that thou hast not yet placed thy name to it, but hast it still under thy consideration—Thou hast already Enemies and many of them were never friends to the Interests of America what ever there professions may now be: Those men now preach up the excellence of the proposed Treaty and Brand men who will not agree with them as enimies to good Goverment, (Thou knowest that the people of thy country were never given to Riot even when there was in truth no regular Goverment but confided in thy judgement and that of the people who represented them) trusting that thy Signature thereto will ruin the[e] in the estimation of those who have always confided in thee in the most dangerous times, as one of those Men I hand the sentiments that occurd to me after maturely considering the articles remark’d on, as thy fellow Citizen I need not offer thee any excuse therefor, I feel very mu[c]h Confirm’d in the opinion which my mind form’d on the first reading that it would be better for the United States to give up their claims for Losses by British depredation on their Trade than to accede to the proposed Treaty—my mind will not let me suppose that John Jay can be an Enemy to the people of the United States but surely he

must want both Political and Mercantile information or he never would have agreed to offer such terms for thy approbation, his friends in New York say it was the least he could obtain but no Negotiator should agree to offer any terms for his Countrys approbation that they could not in point of Justice to themselves as well as policy accept, for it has ever been supposed that the negotiators knew the Interests of their respective Goverments so well and of Coarse attended to them that the Ratification of a Treaty has ever been considerd as an act that would follow, in this instance I trust Britain will be disapointed, but as warr should at all events be guarded against thou wilt no doubt see the propriety of sending a person better qualified than John Jay to negotiate with that nation. thy truest friend,
            
              H.
            
          
          
            Article 6th British Debts due previous to the Peace are to be paid by the United States to all persons who have been deprived of the same by any Legal Impediment consequently all the British Debts that have been confiscated or paid into any of the Treasurys of any of the United States agreable to any of the then existing Laws must be reimburced in Specie as well as the full amount of the Debts due from persons who are now unable to pay but who were solvent at the time the Laws prevented the Recovery. It has always been supposed by the Citizens of the United States that this claim on them which the Goverment of the United States now bind themselves to pay was fully ballanced by the property taken off by the British at the close of the Warr contrary to the Treaty of Peace. The with holding British Debts was the only security the Citizens of the United States who had lost their property ever had that they should obtain Restitution. If therefore they are deprived of this security and their claims relinquish’d by the proposed Treaty the Goverment of the United States are bound in Honor & Honesty and must provide funds to pay them—British claims are all to be setled by Commissioners in 18 months or at furthest in two years.
            Article 7th The Americans are to be paid for the Depredations on their Trade by the British Goverment if recovery cannot be had by common course of Law, by this article the Americans are to pursue their appeals in the Courts before they can claim

of the Commissioners this will at least take up three years if no impediments happen so says Our Samuel B[a]yard the Agent for claims after which the Commissioners are allow’d 18 months to decide on them with six months Lattitude Mr Jay then to obtain this payment for British Depredations which may amount to 2,000,000 of Dollars has given up a claim of one Million of pounds Sterling (which the United States will now have to pay their own Citizens) and agreed to pay British subjects for old Claims about one Million Sterling and what is as extrodinary this sum he has stipulated that the United States shall pay at least two years sooner than the American claims can be brought before the Commissioners. if then any disputes should arrise between the two Countrys after the payment of the British Debt it is more than probable the American claims will never be paid.
            Article 10th Deprives the Americans of the only security they ever possess’d against the Depredations of the British Nation. nothing but the fear of loseing the Debts and property due to their subjects (in America) and the clamour against their Goverment which the sufferers would cause has prevented them from abuseing the Americans at pleasure—If then this hold is given up the American Goverment must immediately prepare a Naval force or expect for ever to be govern’d by British Policy.
            Article 12th Not haveing been agreed to by the Senate needs no observation altho agreed to by Mr Jay.
            Article 13th will effectually ruin the American Trade to the East Indies for it will prevent us from Trading at any ports or places which the Natives may be willing to allow if such places should be within what the British call their Territorys.
            Article 15th The British reserve to themselves the right of demanding a Tonage duty equal to what shall be paid on British Vessells in America and also a duty on Goods to equal that paid on British or Assiatic Goods in America. if by this article it is intended to raise from America shiping that enter British Ports in Europe the same amount of mony that is raised on British Vessells in America and in like manner on goods The Trade in American Vessells to British European ports must cease for the American Vessells in that Trade are so few compared to the British Vessells that enter the American Ports that the Duty on American Tonage arriveing in British European Ports must be

at least five times as much pr Ton as what is now paid in our ports by British Vessells and the Goods arriveing in British European Ports in American Vessells must pay ten times the sum per hundred pounds value that the British pay on goods landed from their shiping in America.
            Article 18th The Tradeing part of the community have been long amused with a hope that the Nations throout the world would agree to suffer goods on Board Neutral Vessells (that were not intended for Warr) to pass without molestation all the European Nations except the British during the armd Neutrality in the American Warr agreed to this system as a plan of preventing Depredations and of course future Warrs. The Americans being without a Navy are more interested in this article than any other people, and they are about to agree to its annihilation by express Treaty.
            Article 18th By this Article Vessells are allow’d to be carried out of their Course and have their Cargoes taken at a reasonable mercantile profitt independent of the Loss that must follow such a permission if you allow one Nation in time of Warr to take your provision Vessells into their ports the nation with whom they are engaged by common right may do the same, it may be carried still further for if it is agreed that the British when at Warr shall take American Vessells and send them into their ports the power with whom they are contending, if they recapture American Vessells may on tolerable good ground declare them Lawfull prize for the British by stipulation agree to pay for the Cargoes they take and the Americans agree to accept such payment.
            Article 25. No future Treaty is to be form’d with any Nation which shall admit them in case of Warr with the British nation or their allies to take refuge or shelter in our ports or to fitt or refit their Vessells or bring in their prizes, Britain then must be the only Nation with whom we can hereafter be in alliance for no nation will treat with us unless they can have Shelter and Protection in our ports.
          
        